Citation Nr: 0634904	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.    He died in May 2002.  The appellant is his surviving 
spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In February 2006, the Board remanded this case to cure a 
procedural defect.  It has since been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  The veteran died in May 2002.

2.  A total disability rating for service-connected major 
depression with psychotic features was in effect from July 
16, 2001, until the veteran's death.  

3.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

For reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal. Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

In addition, the Board finds that while the Appeals 
Management Center failed to cite VA regulation, 38 C.F.R. 
§ 20.1106, effective December 2, 2005, in the May 2006 
supplemental statement of the case in accordance with the 
Board's directive in the February 2006 Remand, the appellant 
was not prejudiced by this error. 38 C.F.R. § 20.1106 merely 
sets forth that the provision providing that issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime does not apply to 1318 claims.  
Thus, the omission was harmless error. 

The appellant's representative has argued that the veteran 
was theoretically entitled to receive a total rating prior to 
the established effective date of July 16, 2001.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2006).  

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because 1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  
38 C.F.R. § 3.22(b) (2006).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.  

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in May 2002, but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. 
§ 3.22(b).  There has been no specific pleading of clear and 
unmistakable error in any prior decision.   Cole v. West, 13 
Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established for the following:  degenerative arthritis of the 
spine with disc bulging at L4-5 and L5-S1, rated as 10 
percent disabling, effective from October 16, 1996; and major 
depression with psychotic features, rated as 30 percent 
disabling, effective from October 16, 1996. By a March 2002 
rating decision, service connection was expanded to include 
degenerative disc disease of the lumbar spine, and the 
disability rating was increased to 60 percent, effective from 
July 16, 2001.  A 100 percent schedular rating for the 
veteran's service-connected psychiatric disorder was also 
granted, effective from July 16, 2001.  Thus, the veteran was 
in receipt of a total disability rating less than 10 years 
immediately preceding his death in May 2002.  It follows that 
the veteran was also not continuously rated as totally 
disabled for five years from the date of his discharge from 
service and leading up to his death.  Lastly, there is no 
evidence suggesting that the veteran was a prisoner of war at 
any time.  As such, the veteran did not meet the statutory 
duration requirements for a total disability rating at the 
time of his death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The 
facts 


of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


